
	

113 HR 1270 IH: Honest Budget Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1270
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mrs. Roby (for
			 herself, Mrs. Ellmers,
			 Mr. Gibbs,
			 Mr. Gardner,
			 Mr. Brooks of Alabama,
			 Mr. Kinzinger of Illinois, and
			 Mr. Griffin of Arkansas) introduced
			 the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Rules and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for greater transparency and honesty in the
		  Federal budget process.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Honest Budget Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. No budget—no appropriations.
					Sec. 3. No phony emergency or disaster
				designations.
					Sec. 4. Strengthen the Federal Credit Reform Act of
				1990.
					Sec. 5. No changes in mandatory programs in appropriation
				bills.
					Sec. 6. Don’t count rescissions that don’t save
				money.
					Sec. 7. Suspension of step increases for Federal employees
				during a pay-adjustment suspension period.
					Sec. 8. Point of order against advance
				appropriations.
					Sec. 9. Prohibit timing shifts.
					Sec. 10. Budget scoring rule relating to transfers from the
				general fund of the Treasury to the Highway Trust Fund that increase public
				indebtedness.
					Sec. 11. Requirement in budget submission with respect to the
				cost per taxpayer of the deficit.
				
			2.No
			 budget—no appropriationsSection 904 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 621 note) is amended—
			(1)in subsection
			 (c)(1), by inserting after Sections the following:
			 303(c),; and
			(2)in subsection
			 (d)(2), by inserting after sections the following:
			 303(c),.
			3.No
			 phony emergency or disaster designations
			(a)Emergency
			 requirement in a bill, joint resolution, or conference report
				(1)In
			 generalIt shall not be in order in the House of Representatives
			 or the Senate to consider any bill, joint resolution, or conference report
			 that—
					(A)designates as an
			 emergency requirement, pursuant to section 403 of S. Con. Res. 13 (110th
			 Congress, the FY 2010 Budget Resolution), clause 10(c) of rule XXI of the Rules
			 of the House of Representatives, section 4(g) of the Statutory Pay-As-You-Go
			 Act of 2010, or section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 any provision that creates discretionary or direct
			 spending or decreases revenues; or
					(B)designates as
			 being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
					(2)WaiverAn
			 affirmative vote of three-fifths of the Members, duly chosen and sworn, shall
			 be required to sustain an appeal of the ruling of the Chair on a point of order
			 against such a measure raised under this subsection.
				(3)ExceptionFor
			 purposes of this subsection, a conference report may include an emergency
			 designation only if it was also adopted in the House of Representatives or
			 Senate version of the measure subject to the conference report.
				(b)Emergency
			 requirement in an amendment
				(1)In
			 generalIt shall not be in order in the House of Representatives
			 or the Senate to consider any bill, joint resolution, or conference report
			 that—
					(A)designates as an
			 emergency requirement, pursuant to section 403 of S. Con. Res. 13 (110th
			 Congress, the FY 2010 Budget Resolution), clause 10(c) of rule XXI of the Rules
			 of the House of Representatives, section 4(g) of the Statutory Pay-As-You-Go
			 Act of 2010, or section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 any provision that creates discretionary or direct
			 spending or decreases revenues; or
					(B)designates as
			 being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
					(2)Waiver and
			 appealA point of order against an amendment under this
			 subsection may be waived or suspended only by an affirmative vote of
			 three-fifths of the Members, duly chosen and sworn. In the Senate, an
			 affirmative vote of three-fifths of the Members, duly chosen and sworn, shall
			 be required to sustain an appeal of the ruling of the Chair on a point of order
			 against such an amendment raised under this subsection.
				(c)Rules or orders
			 in the House of RepresentativesIn the House of Representatives,
			 it shall not be in order to consider a rule or order that waives the
			 application of subsection (a) or (b). As disposition of a point of order under
			 this subsection, the Chair shall put the question of consideration with respect
			 to the rule or order. The question of consideration shall be debatable for 10
			 minutes by the Member initiating the point of order and for 10 minutes by an
			 opponent, but shall otherwise be decided without intervening motion except one
			 that the House adjourn.
			(d)Changes to the
			 Statutory Pay-As-You-Go Act of 2010Section 4(g) of the Statutory
			 Pay-As-You-Go Act of 2010 is amended by striking paragraph (3) and inserting
			 the following:
				
					(3)Designation in
				the House of Representatives or the SenateA provision or
				provisions designated as an emergency requirement pursuant to this section are
				subject to section 3 of the Honest Budget Act
				of
				2013.
					.
			4.Strengthen the
			 Federal Credit Reform Act of 1990Title V of the Congressional Budget Act of
			 1990 is amended to read as follows:
			
				VCredit
				reform
					500.Short
				titleThis title may be cited
				as the Federal Credit Reform Act of
				1990.
					501.PurposesThe purposes of this title are to—
						(1)measure more
				accurately the costs of Federal credit programs and financial investments by
				accounting for them on a fair value basis;
						(2)place the cost of
				credit programs and financial investments on a budgetary basis equivalent to
				other Federal spending;
						(3)encourage the
				delivery of benefits in the form most appropriate to the needs of
				beneficiaries; and
						(4)improve the
				allocation of resources among Federal programs.
						502.DefinitionsFor purposes of this title:
						(1)The term
				direct loan means a disbursement of funds by the Government to a
				non-Federal borrower under a contract that requires the repayment of such funds
				with or without interest. The term includes the purchase of, or participation
				in, a loan made by another lender and financing arrangements that defer payment
				for more than 90 days, including the sale of a Government asset on credit
				terms. The term does not include the acquisition of a federally guaranteed loan
				in satisfaction of default claims or the price support loans of the Commodity
				Credit Corporation.
						(2)The term
				direct loan obligation means a binding agreement by a Federal
				agency to make a direct loan when specified conditions are fulfilled by the
				borrower.
						(3)The term
				loan guarantee means any guarantee, insurance, or other pledge
				with respect to the payment of all or a part of the principal or interest on
				any debt obligation of a non-Federal borrower to a non-Federal lender, but does
				not include the insurance of deposits, shares, or other withdrawable accounts
				in financial institutions.
						(4)The term
				loan guarantee commitment means a binding agreement by a Federal
				agency to make a loan guarantee when specified conditions are fulfilled by the
				borrower, the lender, or any other party to the guarantee agreement.
						(5)(A)The term financial
				investment means an investment by the Government in any securities (debt
				or equity), stocks, bonds, or futures, options, swaps, or other derivatives,
				issued by a non-Federal entity, including State, local tribal, and foreign
				governments, and private organizations, regardless of whether the issuances are
				federally guaranteed, or issued by a Federal entity if the issuance consists of
				marketable securities.
							(B)The term includes Government
				investments in money market and mutual funds, even if the money market or
				mutual fund’s assets consist entirely of Federal securities.
							(6)The term
				financial investment commitment means a binding agreement by a
				Federal agency to acquire a financial investment when specified conditions are
				fulfilled by other party to the investment agreement.
						(7)(A)The term
				cost means the sum of the Treasury discounting component and the
				risk component of a direct loan, loan guarantee, or financial investment or a
				modification thereof.
							(B)The Treasury discounting component
				shall be the estimated long-term cost to the Government of a direct loan, loan
				guarantee, or financial investment or modification thereof, calculated on a net
				present value basis, excluding administrative costs and any incidental effects
				on governmental receipts or outlays.
							(C)The risk component shall be an amount
				equal to the difference between—
								(i)the estimated long-term cost to the
				Government of a direct loan, loan guarantee, or financial investment or
				modification thereof, estimated on a fair value basis, applying the guidelines
				set forth by the Financial Accounting Standards Board in Financial Accounting
				Standards #157, or a successor thereto, excluding administrative costs and any
				incidental effects on governmental receipts or outlays; and
								(ii)the Treasury discounting component
				of such direct loan, loan guarantee, or financial investment or modification
				thereof.
								(D)The Treasury discounting component of
				a direct loan shall be the net present value, at the time when the direct loan
				is disbursed, of the following estimated cash flows:
								(i)Loan disbursements.
								(ii)Repayments of principal.
								(iii)Essential preservation expenses,
				payments of interest and other payments by or to the Government over the life
				of the loan after adjusting for estimated defaults, prepayments, fees,
				penalties, and other recoveries, including the effects of changes in loan terms
				resulting from the exercise by the borrower of an option included in the loan
				contract.
								(E)The Treasury discounting component of
				a loan guarantee shall be the net present value, at the time when the direct
				loan is disbursed, of the following estimated cash flows:
								(i)Payments by the Government to cover
				defaults and delinquencies, interests subsidies, essential preservation
				expenses, or other payments.
								(ii)Payments to the Government
				including origination and other fees, penalties, and recoveries, including the
				effects of changes in loan terms resulting from the exercise by the guaranteed
				lender of an option included in the loan guarantee contract, or by the borrower
				of an option included in the guaranteed loan contract.
								(F)The Treasury discounting component of
				a financial investment shall be the net present value, at the time the
				financial investment is executed, of the following estimated cash flows:
								(i)Payments by the Government
				including essential preservation expenses.
								(ii)Payments to the Government
				including any dividends, periodic payments, fees, penalties, or
				recoveries.
								Including the effects of changes
				in investment terms resulting from the exercise by the non-Federal entity of an
				option included in the investment contract.(G)The cost of a modification is the sum
				of—
								(i)the difference between the current
				estimate of the Treasury discounting component of the remaining cash flows
				under the terms of a direct loan, loan guarantee, or financial investment
				contract, and the current estimate of the Treasury discounting component of the
				remaining cash flows under the terms of the contract, as modified; and
								(ii)the difference between the current
				estimate of the risk component of the remaining cash flows under the terms of a
				direct loan, loan guarantee, or financial investment contract, and the current
				estimate of the risk component of the remaining cash flows under the terms of
				the contract as modified.
								(H)In estimating Treasury discounting
				components, the discount rate shall be the average interest rate on marketable
				Treasury securities of similar duration to the cash flows of the direct loan or
				loan guarantee for which the estimate is being made.
							(I)When funds are obligated for a direct
				loan or loan guarantee, the estimated cost shall be based on the current
				assumptions, adjusted to incorporate the terms of the loan contract, for the
				fiscal year in which the funds are obligated.
							(8)The term
				program account means the budget account into which an
				appropriation to cover the cost of a direct loan, loan guarantee, or financial
				investment program is made and from which such cost is disbursed to the
				financing account.
						(9)The term
				financing account means the nonbudget account or accounts
				associated with each program account which holds balances, receives the cost
				payment from the program account, and also includes all other cash flows to and
				from the Government resulting from direct loan obligations or loan guarantee
				commitments made on or after October 1, 1991, or financial investment
				commitments made on or after October 1, 2016.
						(10)The term
				liquidating account means the budget account that includes all
				cash flows to and from the Government resulting from direct loan obligations or
				loan guarantee commitments made prior to October 1, 1991. These accounts shall
				be shown in the budget on a cash basis.
						(11)The term
				modification means any Government action that alters the estimated
				cost of an outstanding direct loan (or direct loan obligation), an outstanding
				loan guarantee (or loan guarantee commitment), or outstanding financial
				investment (or financial investment commitment) from the current estimate of
				cash flows. This includes the sale of loan assets, with or without recourse,
				and the purchase of guaranteed loans (or direct loan obligations), loan
				guarantees (or loan guarantee commitments), financial investments (or financial
				investment commitments) such as a change in collection procedures.
						(12)The term
				current has the same meaning as in section 250(c)(9) of the
				Balanced Budget and Emergency Deficit Control Act of 1985.
						(13)The term
				Director means the Director of the Office of Management and
				Budget.
						(14)The term
				administrative costs means costs related to program management
				activities, but does not include essential preservation expenses.
						(15)The term
				essential preservation expenses means servicing and other costs
				that are essential to preserve the value of loan assets or collateral.
						503.OMB and CBO
				analysis, coordination, and review
						(a)In
				generalFor the executive branch, the Director shall be
				responsible for coordinating the estimates required by this title. The Director
				shall consult with the agencies that administer direct loan or loan guarantee,
				or financial investment programs.
						(b)DelegationThe
				Director may delegate to agencies authority to make estimates of costs. The
				delegation of authority shall be based upon written guidelines, regulations, or
				criteria consistent with the definitions in this title.
						(c)Coordination
				with the Congressional Budget OfficeIn developing estimation
				guidelines, regulations, or criteria to be used by Federal agencies, the
				Director shall consult with the Director of the Congressional Budget
				Office.
						(d)Improving cost
				estimatesThe Director and the Director of the Congressional
				Budget Office shall coordinate the development of more accurate data on
				historical performance and prospective risk of direct loan, loan guarantee, and
				financial investment programs. They shall annually review the performance of
				outstanding direct loans, loan guarantees, and financial investment to improve
				estimates of costs. The Office of Management and Budget and the Congressional
				Budget Office shall have access to all agency data that may facilitate the
				development and improvement of estimates of costs.
						(e)Historical
				credit programs costsThe Director shall review, to the extent
				possible, historical data and develop the best possible estimates of
				adjustments that would convert aggregate historical budget data to credit
				reform accounting.
						504.Budgetary
				treatment
						(a)President’s
				budgetBeginning with fiscal year 1992, the President's budget
				shall reflect the Treasury discounting component of direct loan and loan
				guarantee programs. Beginning with fiscal year 2017, the President’s budget
				shall reflect the costs of direct loan, loan guarantee, and financial
				investment programs. The budget shall also include the planned level of new
				direct loan obligations, loan guarantee commitments, or financial investment
				commitments associated with each appropriations request.
						(b)Appropriations
				requiredNotwithstanding any other provision of law, new direct
				loan obligations may be incurred and new loan guarantee commitments may be made
				of fiscal year 1992 and thereafter and new financial investment commitments may
				be made for fiscal year 2017 and thereafter only to the extent that—
							(1)new budget
				authority to cover their costs is provided in advance in an appropriations
				Act;
							(2)a limitation on
				the use of funds otherwise available for the cost of a direct loan, loan
				guarantee, or financial investment program has been provided in advance in an
				appropriations Act; or
							(3)authority is
				otherwise provided in appropriation Acts.
							(c)Exemption for
				mandatory programsSubsections (b) and (e) shall not apply to a
				direct loan or loan guarantee program that—
							(1)constitutes an
				entitlement (such as the guaranteed student loan program or the veteran's home
				loan guaranty program); or
							(2)all existing
				credit programs of the Commodity Credit Corporation on the date of enactment of
				this title.
							(d)Budget
				accounting
							(1)The authority to
				incur new direct loan obligations, make new loan guarantee commitments, make
				new financial investment commitments, or modify outstanding direct loans (or
				direct loan obligations), loan guarantees (or loan guarantee commitments),
				financial investments (or financial investment commitments) shall constitute
				new budget authority in an amount equal to the cost of the direct loan or loan
				guarantee in the fiscal year in which definite authority becomes available or
				indefinite authority is used. Such budget authority shall constitute an
				obligation of the program account to pay to the financing account.
							(2)The outlays
				resulting from new budget authority for the cost of direct loans, loan
				guarantees, or financial investment described in paragraph (1) shall be paid
				from the program account into the financing account and recorded in the fiscal
				year in which the direct loan, the guaranteed loan, or financial investment is
				disbursed or its costs altered.
							(3)All collections
				and payments of the financing accounts shall be a means of financing.
							(e)ModificationsAn
				outstanding direct loan (or direct loan obligation), loan guarantee (or loan
				guarantee commitment), or financial investment (or financial investment
				commitment) shall not be modified in a manner that increases its costs unless
				budget authority for the additional cost has been provided in advance in an
				appropriations Act.
						(f)Re-EstimatesWhen
				the estimated cost for a group of direct loans, loan guarantees, or financial
				investments for a given program made in a single fiscal year is re-estimated in
				a subsequent year, the difference between the re-estimated cost and the
				previous cost estimate shall be displayed as a distinct and separately
				identified subaccount in the program account as a change in program costs and a
				change in net interest. There is hereby provided permanent indefinite authority
				for these re-estimates.
						(g)Administrative
				expensesAll funding for an agency's administrative costs
				associated with a direct loan, loan guarantee, or financial investment program
				shall be displayed as distinct and separately identified subaccounts within the
				same budget account as the program’s cost.
						505.
				Authorizations
						(a)Authorization of
				appropriations for costsThere are authorized to be appropriated to
				each Federal agency authorized to make direct loan obligations, loan guarantee
				commitments, or financial investment commitments such sums as may be necessary
				to pay the cost associated with such direct loan obligations, loan guarantee
				commitments, or financial investment commitments.
						(b)Authorization
				for financing accountsIn order to implement the accounting
				required by this title, the President is authorized to establish such
				non-budgetary accounts as may be appropriate.
						(c)Treasury
				transactions with the financing accounts
							(1)In
				generalThe Secretary of the Treasury shall borrow from, receive
				from, lend to, or pay to the financing accounts such amounts as may be
				appropriate. The Secretary of the Treasury may prescribe forms and
				denominations, maturities, and terms and conditions for the transactions
				described in the preceding sentence, except that the rate of interest charged
				by the Secretary on lending to financing accounts (including amounts treated as
				lending to financing accounts by the Federal Financing Bank (hereinafter in
				this subsection referred to as the Bank) pursuant to section
				405(b)) and the rate of interest paid to financing accounts on uninvested
				balances in financing accounts shall be the same as the rate determined
				pursuant to section 502(7)(H).
							(2)LoansFor
				guaranteed loans financed by the Bank and treated as direct loans by a Federal
				agency pursuant to section 406(b)(1), any fee or interest surcharge (the amount
				by which the interest rate charged exceeds the rate determined pursuant to
				section 502(7)(H)) that the Bank charges to a private borrower pursuant to
				section 6(c) of the Federal Financing Bank Act of 1973 shall be considered a
				cash flow to the Government for the purposes of determining the cost of the
				direct loan pursuant to section 502(7). All such amounts shall be credited to
				the appropriate financing account.
							(3)ReimbursementThe
				Bank is authorized to require reimbursement from a Federal agency to cover the
				administrative expenses of the Bank that are attributable to the direct loans
				financed for that agency. All such payments by an agency shall be considered
				administrative expenses subject to section 504(g). This subsection shall apply
				to transactions related to direct loan obligations or loan guarantee
				commitments made on or after October 1, 1991.
							(4)AuthorityThe
				authorities provided in this subsection shall not be construed to supersede or
				override the authority of the head of a Federal agency to administer and
				operate a direct loan or loan guarantee program.
							(5)Title
				31All of the transactions provided in the subsection shall be
				subject to the provisions of subchapter II of chapter 15 of title 31, United
				States Code.
							(6)Treatment of
				cash balancesCash balances of the financing accounts in excess
				of current requirements shall be maintained in a form of uninvested funds and
				the Secretary of the Treasury shall pay interest on these funds. The Secretary
				of the Treasury shall charge (or pay if the amount is negative) financing
				accounts an amount equal to the risk component for a direct loan, loan
				guarantee, or financial investment or modification thereof. Such amount
				received by the Secretary of the Treasury shall be a means of financing and
				shall not be considered a cash flow of the Government for the purposes of
				section 502(7).
							(d)Authorization
				for liquidating accounts(1)Amounts in liquidating
				accounts shall be available only for payments resulting from direct loan
				obligations or loan guarantee commitments made prior to October 1, 1991,
				for—
								(A)interest payments and principal
				repayments to the Treasury or the Federal Financing Bank for amounts
				borrowed;
								(B)disbursements of loans;
								(C)default and other guarantee claim
				payments;
								(D)interest supplement payments;
								(E)payments for the costs of foreclosing,
				managing, and selling collateral that are capitalized or routinely deducted
				from the proceeds of sales;
								(F)payments to financing accounts when
				required for modifications;
								(G)administrative costs and essential
				preservation expenses, if—
									(i)amounts credited to the liquidating
				account would have been available for Administrative costs and essential
				preservation expenses under a provision of law in effect prior to October 1,
				1991; and
									(ii)no direct loan obligation or loan
				guarantee commitment has been made, or any modification of a direct loan or
				loan guarantee has been made, since September 30, 1991; or
									(H)such other payments as are necessary
				for the liquidation of such direct loan obligations and loan guarantee
				commitments.
								(2)Amounts credited to liquidating
				accounts in any year shall be available only for payments required in that
				year. Any unobligated balances in liquidating accounts at the end of a fiscal
				year shall be transferred to miscellaneous receipts as soon as practicable
				after the end of the fiscal year.
							(3)If funds in liquidating accounts are
				insufficient to satisfy obligations and commitments of such accounts, there is
				hereby provided permanent, indefinite authority to make any payments required
				to be made on such obligations and commitments.
							(e)Authorization of
				appropriations for implementation expensesThere are authorized
				to be appropriated to existing accounts such sums as may be necessary for
				salaries and expenses to carry out the responsibilities under this
				title.
						(f)ReinsuranceNothing
				in this title shall be construed as authorizing or requiring the purchase of
				insurance or reinsurance on a direct loan or loan guarantee from private
				insurers. If any such reinsurance for a direct loan or loan guarantee is
				authorized, the cost of such insurance and any recoveries to the Government
				shall be included in the calculation of the cost.
						(g)Eligibility and
				assistanceNothing in this title shall be construed to change the
				authority or the responsibility of a Federal agency to determine the terms and
				conditions of eligibility for, or the amount of assistance provided by a direct
				loan or a loan guarantee.
						506.Treatment of
				deposit insurance and agencies and other insurance programsThis title shall not apply to the credit or
				insurance activities of the Federal Deposit Insurance Corporation, National
				Credit Union Administration, Resolution Trust Corporation, Pension Benefit
				Guaranty Corporation, National Flood Insurance, National Insurance Development
				Fund, Crop Insurance, or Tennessee Valley Authority.
					507.Effect on other
				laws
						(a)Effect on other
				lawsThis title shall
				supersede, modify, or repeal any provision of law enacted prior to the date of
				enactment of this title to the extent such provision is inconsistent with this
				title. Nothing in this title shall be construed to establish a credit
				limitation on any Federal loan or loan guarantee program.
						(b)Crediting of
				collectionsCollections resulting from direct loans obligated or
				loan guarantees committed prior to October 1, 1991, shall be credited to the
				liquidating accounts of Federal agencies. Amounts so credited shall be
				available, to the same extent that they were available prior to the date of
				enactment of this title, to liquidate obligations arising from such direct
				loans obligated or loan guarantees committed prior to October 1, 1991,
				including repayment of any obligations held by the Secretary of the Treasury or
				the Federal Financing Bank. The unobligated balances of such accounts that are
				in excess of current needs shall be transferred to the general fund of the
				Treasury. Such transfers shall be made from time to time but, at least once
				each
				year.
						.
		5.No
			 changes in mandatory programs in appropriation billsSection 302(f) of the Congressional Budget
			 Act of 1974 is amended to read as follows:
			
				(f)Legislation
				subject to point of order
					(1)In the House of
				Representatives(A)After the Congress has
				completed action on a concurrent resolution on the budget for a fiscal year, it
				shall not be in order in the House of Representatives to consider any bill,
				joint resolution, or amendment providing new budget authority or outlays for
				any fiscal year, or any conference report on any such bill or joint resolution,
				if the enactment of such bill or resolution as reported, the adoption and
				enactment of such amendment, or the enactment of such bill or resolution in the
				form recommended in such conference report, would cause—
							(i)the applicable allocation of new
				budget authority or outlays made under subsection (a) or (b) for the first
				fiscal year or the total of fiscal years to be exceeded, or
							(ii)appropriations legislation to
				contain a provision that would have been estimated as affecting direct spending
				or receipts under section 252 of the Balanced Budget and Emergency Deficit
				Control Act of 1985 were it included in legislation other than appropriations
				legislation, if such provision does not result in net outlay savings over the
				total of the period of the current year, the budget year, and all fiscal years
				covered under the most recently adopted concurrent resolution on the
				budget.
							(B)In the House of Representatives, it
				shall not be in order to consider a rule or order that waives the application
				of subparagraph (A). As disposition of a point of order under this
				subparagraph, the Chair shall put the question of consideration with respect to
				the rule or order. The question of consideration shall be debatable for 10
				minutes by the Member initiating the point of order and for 10 minutes by an
				opponent, but shall otherwise be decided without intervening motion except one
				that the House adjourn.
						(2)In the
				SenateAfter a concurrent resolution on the budget is agreed to,
				it shall not be in order in the Senate to consider any bill or joint
				resolution, amendment, motion, or conference report that—
						(A)in the case of any
				committee except the Committee on Appropriations, would cause the applicable
				allocation of new budget authority or outlays under subsection (a) for the
				first fiscal year or the total of fiscal years to be exceeded; or
						(B)in the case of the
				Committee on Appropriations would—
							(i)cause the
				applicable suballocation of new budget authority or outlays under subsection
				(b) to be exceeded; or
							(ii)includes one or
				more provisions that would have been estimated as affecting direct spending or
				receipts under section 252 of the Balanced Budget and Emergency Deficit Control
				Act of 1985 were they included in legislation other than appropriations
				legislation, if such provision does not result in net outlay savings over the
				total of the period of the current year, the budget year, and all fiscal years
				covered under the most recently adopted concurrent resolution on the
				budget.
							.
		6.Don’t count
			 rescissions that don’t save moneySection 312(a) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643(a)) is amended—
			(1)by striking
			 For purposes and inserting the following:
				
					(1)In
				generalFor purposes;
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)ExclusionIn
				making determinations under paragraph (1), the committee shall not count
				rescissions of budget authority that do not result in outlay savings over the
				period of fiscal years covered by the concurrent resolution on the
				budget.
					.
			7.Suspension of step
			 increases for Federal employees during a pay-adjustment suspension
			 period
			(a)Periodic step
			 increasesSection 5335 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(g)(1)Under regulations
				prescribed by the Office of Personnel Management—
							(A)the benefit of step-increases under
				this section shall, in the case of any such increase which would otherwise take
				effect during a pay-adjustment suspension period, be suspended until the
				expiration of such period (or, in the case of successive suspension periods,
				the last of them); and
							(B)after the end of the pay-adjustment
				suspension period (or, in the case of successive suspension periods, the last
				of them)—
								(i)the rate of pay payable for any
				service performed after the end of such suspension period (or, if applicable,
				the last of them) shall be recomputed so as to be equal to the rate that would
				then be payable if step-increases under this subsection had not been suspended
				under subparagraph (A) during such suspension period (or periods); and
								(ii)service performed by an employee
				before, during, or after a suspension period (or successive suspension periods)
				shall, for purposes of any determination of eligibility for a step-increase
				under this section, be computed without regard to subparagraph (A).
								(2)For purposes of this
				subsection—
							(A)the term pay-adjustment
				suspension period or suspension period means any calendar
				year in which an annual pay adjustment for statutory pay systems is denied, in
				its entirety, under authority of section 5303(b) (as determined by the Office);
				and
							(B)the term statutory pay
				system has the meaning given such term by section
				5302.
							.
			(b)Additional step
			 increasesSection 5336 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(d)(1)Under regulations
				prescribed by the Office of Personnel Management—
							(A)the benefit of additional step-increases
				under this section shall, in the case of any such increase which would
				otherwise take effect during a pay-adjustment suspension period, be suspended
				until the expiration of such period (or, in the case of successive suspension
				periods, the last of them); and
							(B)after end of the pay-adjustment suspension
				period (or, in the case of successive suspension periods, the last of
				them)—
								(i)the rate of pay payable for any
				service performed after the end of such suspension period (or, if applicable,
				the last of them) shall be recomputed so as to be equal to the rate that would
				then be payable if additional step-increases under this subsection had not been
				suspended under subparagraph (A) during such suspension period (or periods);
				and
								(ii)for purposes of the second
				sentence of subsection (a), an additional step-increase shall be attributed to
				the 52-week period during which such increase would (but for this subsection)
				otherwise have taken effect.
								(2)For purposes of this subsection, the
				term pay-adjustment suspension period or suspension
				period means a pay-adjustment suspension period under section
				5335(g).
						.
			8.Point of order
			 against advance appropriations
			(a)In
			 general
				(1)Point of
			 orderExcept as provided in subsection (b), it shall not be in
			 order in the House of Representatives or the Senate to consider any bill, joint
			 resolution, motion, amendment, or conference report that would provide an
			 advance appropriation.
				(2)DefinitionIn
			 this section, the term advance appropriation means any new budget
			 authority provided in a bill or joint resolution making appropriations for a
			 fiscal year that first becomes available for any fiscal year after that fiscal
			 year, or any new budget authority provided in a bill or joint resolution making
			 general appropriations or continuing appropriations for any budget year, that
			 first becomes available for any fiscal year after that budget year.
				(b)ExceptionsAdvance
			 appropriations may be provided as follows:
				(1)In an aggregate amount not to exceed
			 $28,852,000,000 in new budget authority in each fiscal year for the following
			 programs, projects, activities, or accounts:
					(A)Employment and
			 Training Administration.
					(B)Job Corps.
					(C)Education for the
			 Disadvantaged.
					(D)School
			 Improvement.
					(E)Children and
			 Family Services (Head Start).
					(F)Special
			 Education.
					(G)Career, Technical,
			 and Adult Education.
					(H)Financial Services
			 and General Government: Payment to Postal Service.
					(I)Transportation,
			 Housing and Urban Development: Tenant-based Rental Assistance Project-based
			 Rental Assistance.
					(2)For the
			 Corporation for Public Broadcasting.
				(3)For the Department
			 of Veterans Affairs for the Medical Services, Medical Support and Compliance,
			 and Medical Facilities accounts of the Veterans Health Administration.
				(c)Supermajority
			 waiver and appeal
				(1)WaiverIn
			 the House of Representatives or the Senate, subsection (a)(1) may be waived or
			 suspended only by an affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.
				(2)AppealIn
			 the Senate, an affirmative vote of three-fifths of the Members of the Senate,
			 duly chosen and sworn, shall be required to sustain an appeal of the ruling of
			 the Chair on a point of order raised under subsection (a).
				(d)Form of point of
			 orderA point of order under subsection (a) may be raised by any
			 Member as provided in section 313(e) of the Congressional Budget Act of
			 1974.
			(e)Rules or orders
			 in the House of RepresentativesIn the House of Representatives,
			 it shall not be in order to consider a rule or order that waives the
			 application of subsection (a)(1). As disposition of a point of order under this
			 subsection, the Chair shall put the question of consideration with respect to
			 the rule or order. The question of consideration shall be debatable for 10
			 minutes by the Member initiating the point of order and for 10 minutes by an
			 opponent, but shall otherwise be decided without intervening motion except one
			 that the House adjourn.
			(f)Conference
			 reportsWhen the House of Representatives or the Senate is
			 considering a conference report on, or an amendment between the Houses in
			 relation to, a bill, upon a point of order being made by any Member pursuant to
			 this section, and such point of order being sustained, such material contained
			 in such conference report shall be deemed stricken, and the applicable House
			 shall proceed to consider the question of whether it shall recede from its
			 amendment and concur with a further amendment, or concur in the amendment of
			 the other House with a further amendment, as the case may be, which further
			 amendment shall consist of only that portion of the conference report or
			 amendment, as the case may be, not so stricken. Any such motion in the House of
			 Representatives or Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or House or Senate
			 amendment, as applicable, derived from such conference report by operation of
			 this subsection), no further amendment shall be in order.
			9.Prohibit timing
			 shifts
			(a)In
			 generalIn the House of
			 Representatives or the Senate, for purposes of enforcement of points of order
			 established under the Congressional Budget Act of 1974, S. Con. Res. 21 (110th
			 Congress; Fiscal Year 2008 Budget Resolution), S. Con. Res. 70 (110th Congress;
			 Fiscal Year 2009 Budget Resolution), S. Con. Res. 13 (111th Congress; Fiscal
			 Year 2010 Budget Resolution), and subsequent concurrent resolutions on the
			 budget, a provision in any bill, resolution, amendment, motion, amendment
			 between houses, or conference report that shifts outlays or revenues from one
			 year to another by a date change to act as an offset for other provisions that
			 increase the deficit for a time period shall not count.
			(b)Rules or orders
			 in the House of RepresentativesIn the House of Representatives,
			 it shall not be in order to consider a rule or order that waives the
			 application of subsection (a). As disposition of a point of order under this
			 subsection, the Chair shall put the question of consideration with respect to
			 the rule or order. The question of consideration shall be debatable for 10
			 minutes by the Member initiating the point of order and for 10 minutes by an
			 opponent, but shall otherwise be decided without intervening motion except one
			 that the House adjourn.
			10.Budget scoring
			 rule relating to transfers from the general fund of the Treasury to the Highway
			 Trust Fund that increase public indebtedness
			(a)In
			 generalIn the House of Representatives or the Senate, for
			 purposes of enforcement of points of order established under the Congressional
			 Budget Act of 1974, S. Con. Res. 21 (110th Congress; Fiscal Year 2008 Budget
			 Resolution), S. Con. Res. 70 (110th Congress; Fiscal Year 2009 Budget
			 Resolution), S. Con. Res. 13 (111th Congress; Fiscal Year 2010 Budget
			 Resolution), and subsequent concurrent resolutions on the budget, a bill,
			 resolution, amendment, motion, amendment between houses, or conference report
			 that transfers funds from the general fund of the Treasury to the Highway Trust
			 Fund and that increases the level of indebtedness that is subject to the
			 current applicable statutory public debt limit shall be counted by the chairman
			 of the Committee on the Budget of the House of Representatives or the Senate,
			 as applicable, as new budget authority and outlays equal to the amount of the
			 transfer in the fiscal year the transfer occurs.
			(b)Rules or orders
			 in the house of representativesIn the House of Representatives,
			 it shall not be in order to consider a rule or order that waives the
			 application of subsection (a). As disposition of a point of order under this
			 subsection, the Chair shall put the question of consideration with respect to
			 the rule or order. The question of consideration shall be debatable for 10
			 minutes by the Member initiating the point of order and for 10 minutes by an
			 opponent, but shall otherwise be decided without intervening motion except one
			 that the House adjourn.
			11.Requirement in budget
			 submission with respect to the cost per taxpayer of the deficitSection 1105(a) of title 31, United States
			 Code, is amended—
			(1)by redesignating
			 paragraph (37) (relating to the list of outdated or duplicative plans and
			 reports) as paragraph (39); and
			(2)by adding at the
			 end the following:
				
					(40)in the case of a fiscal year in which the
				budget is projected to result in a deficit, an estimate of the pro rata cost of
				such deficit for taxpayers who will file individual income tax returns for
				taxable years ending during such fiscal
				year.
					.
			
